“Seadees THRRYEIOL-BLW Document 59 Filed 04/01/19 Page 1 of 2

 

QL. ek (3 400 APR qi 2019
Seattle WA: YWOE-[0FO Revd____Filed Time.
STEPHEN W. KENYON
CLERK. DISTRICT OF IDAHO. |

 

Os N heed Zhao Dekel Coroct

 

 

“

 

Oo " \s8 BARS

 

 

€ Amench Cace wo. CQ (6 4Ol SESE
Je.
Lt Oe Moor to Comorl aad

 

 

me ee does Rc 2S &

 

 

 

CC Or Aes she de Gp dinate, CNe nen

 

Wide. ~Thonpso), taeho does heresy cequects,

 

He dteclossure, of AL ahahemets xt ASY

 

mide before , por or eller the lok ot De We

 

by Colt Apes seC~ ar finyoue, lee. CugAndon

 

thes CAse, ‘*hat Kas wt bees Pevesly

 

diaclosed ~ Aer, As & @edt of

 

Condsrabond ef Att Copene8r sewer AK

 

=e

SeAncly eneure RAS Litre exerted ind Redd
etx dl Yh Too Esl ,Talehe Raert ond _

 

the. 1m of Dece Rot & and wy fhe. Mays

 

Dhiel- totlouel- The Les.) bs ot Phbbe

 

Seales bir. She lector Of ores

 

of fileyms Phat wee fof) 5 64 Ne.

 

 

Syesser onl wi the beers ww Ys
entire Westgate. Ioan berms

 

held Ast fees? of +a

 

SS

 

 

 
Case 1:18-cr-00401-BLW Document 59 Filed 04/01/19 Page 2 of 2

 

La ueshengler) wal peed, All Ge fier vs

 

coed Sh a-PotteetS ceghrdsde [SC Capptths

 

AS tt 7 LL Lactinsent” 2 Hite Ay Me ns

 

tr pdeguatk detenO-

 

¢
ZL 4h motos the toot $e /scvw

 

av Oder 3 Liesene Ma)! seeks, myptiritfs

 

I _tevards fe this CAbbe “he whos

 

Pb Porsonnt lo Fore \6.

 

 

Aere Trak ME honoree)

 

SE

 

Le

ee

 

 

Coos marked tre 27 day of mareh
Jolie to Gach ff He. Kotlousuds, ”

 

 

Chere F he Cost

 

—Tares, & Vlas,

 

KA buldue & Corthases

 

SSO urst Fretek eemtoo

 

 

 

Cy ete aklice

 

Delerck of Telaho

 

Wed, groue Boa WV Ste GOO

 

Rowe Se 33712-7789

 

 

 

 

 
